NADEAU, J., and Brock, C.J.,
retired, specially assigned under RSA 490:3, dissenting. In reaching its decision, the majority concludes that Gutbier is precluded from petitioning for equitable discovery because she has a plain, adequate and complete remedy at law. This result, however, is inconsistent with the plain language of RSA 498:1 (1997) and our cases interpreting this statute.
In New Hampshire, “discovery” is delineated as one of the nineteen types of equity proceedings for which jurisdiction is specifically conferred on the superior court by statute. 5 R. WlEBUSCH, New HAMPSHIRE Practice, Civil Practice and Procedure § 63.03, at 587-90 (1998). RSA 498:1, entitled “Jurisdiction,” provides, in relevant part: “The *546superior court shall have the powers of a court of equity in the following cases: ... discovery; cases in which there is not a plain, adequate and complete remedy at law; and in all other cases cognizable in a court of equity____”
A reading of the plain language of RSA 498:1 indicates that each word or phrase succeeding the phrase, “[t]he superior court shall have the powers of a court of equity in the following cases,” is a separate category over which the superior court has jurisdiction. The semicolons between each category demonstrate the legislature’s intent to enumerate distinct instances where the superior court shall have equitable powers. Thus, under the plain language of RSA 498:1, one category where the superior court shall have powers of equity is “discovery,” while another is “cases in which there is not a plain, adequate and complete remedy at law.” In fact, the filing of a negligence action is a remedy at law to recover for alleged personal injuries, not to initiate discovery.
If the legislature had intended to require the lack of a plain, adequate and complete remedy as a condition of granting superior court equity jurisdiction to grant discovery, it could have written RSA 498:1 to reflect this objective. See RSA 498:1. In fact, it did just that in limiting the equity powers of the probate court. See RSA 547:3-b (1997) (“The probate court shall have the powers of a court of equity in cases in which there is not a plain, adequate and complete remedy at law involving partition, guardianships ... and in all other like cases cognizable in a court of equity____” (Emphasis added.)).
The majority also claims there are historical principles of equity to support its decision. Where equity jurisdiction is specifically conferred by statute, however, our decision is not determined by common law and “it is no objection that the plaintiff also has a plain, adequate, and complete remedy at law.” Slaney v. Westwood Auto, Inc., 322 N.E.2d 768, 777 (Mass. 1975); see also Westbrook v. Westbrook, 364 S.E.2d 523, 529 (Va. Ct. App. 1988). RSA 498:1 is a specific jurisdictional provision conferring to the superior court powers of equity in discovery without regard to the adequacy of a remedy at law.
Our most recent case interpreting RSA 498:1 affirmed the statutory right to obtain pre-litigation discovery. See Robbins v. Kalwall Corp., 120 N.H. 451, 453 (1980). In Robbins, the plaintiff sought to pursue a potential third-party claim against an unknown party, but could not file a claim for damages against her employer because she was barred by the workers’ compensation statute. Id. at 452. We held that third-party discovery was permissible even when no litigation is pending. Id. at 453. The majority finds our observation in Robbins, “that reasons for discovery apply with *547equal force and some greater reason to a non-party,” precludes a petition for equitable discovery of a potential adversary. Id. (quotations omitted). We would not read Robbins so narrowly. We believe that Robbins merely holds that the impending status of a suit is not a determinative factor in the trial court’s decision to exercise equitable powers of discovery. See id. (“The trial court has ample power to set appropriate time, place, manner and scope of restrictions on non-party discovery whether or not a suit is pending.” (Emphasis added.)).
We have consistently reserved the propriety of affording equitable relief in a particular case to the sound discretion of the trial court “to be exercised according to the circumstances and exigencies of the case.” Crocker v. Canaan College, 110 N.H. 384, 388 (1970). We are aware, as was the trial judge, of the potential for abuse that may attend the allowance of pre-suit equitable discovery. We agree with his reasoning and believe the unique facts of this case warrant application of the well-established policy of providing equitable relief to parties seeking discovery. See id.; Robbins, 120 N.H. at 453.
Gutbier struck her head during the fall and retains no memory of the accident. In an effort to evaluate a possible negligence action and avoid unnecessary litigation, Gutbier sought disclosure of Hannaford’s investigative report concerning the accident. Gutbier submitted evidence by offers of proof to the trial court to support her good faith claim. The superior court acknowledged that it would not “authorize [equitable] discovery merely to allow a person to satisfy his or her idle curiosity to obtain access to information concerning the private affairs of another individual or business.” See Robbins, 120 N.H. at 453. It granted the petition, however, because it found no danger of abuse here.
Next, Gutbier identified with particularity the records she sought to discover and their relevancy to the potential claim. She requested, among other documents, investigation notes, the “sweep schedule” of the grocery store on the day of her accident, and information relating to store maintenance the night before the accident. Because Gutbier has shown she has a good faith basis for her claim and she specifically identified the relevant documents concerning the potential suit, we would determine that she is not engaging in a “fishing expedition.” Id.; see also Reynolds, 71 N.H. at 345.
In holding that the trial court’s decision to order pre-litigation discovery of a putative adversarial party under RSA 498:1 is a sustainable exercise of discretion, see Massicotte v. Matuzas, 143 N.H. 711, 712 (1999), we would reaffirm our position that the decision to grant equitable relief rests in the sound discretion of the trial court to be exercised according to the *548circumstances and exigencies of the case. See Crocker, 110 N.H. at 388; Robbins, 120 N.H. at 453.
For these reasons, therefore, respectfully, we dissent.